Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  154995(15)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  FOSTERS SPORTSMEN’S CLUB,                                                                                  Joan L. Larsen,
            Appellant,                                                                                                 Justices
                                                                     SC: 154995
  v                                                                  COA: 333451
                                                                     Saginaw CC: 15-026157-AV
  TOWNSHIP OF TAYMOUTH,
             Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of appellant to extend the time for filing
  its reply is GRANTED. The reply will be accepted as timely filed if submitted on or
  before February 21, 2017.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2017
                                                                                Clerk